[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 452 
May 28, 1931. The opinion of the Court was delivered by
This action by the administrator of the estate of W.K. Hudgens, deceased, was commenced in the Court of Common Pleas for Anderson County, March 25, 1929, for the purpose of calling in the creditors, marshaling the assets of the estate, and determining the rights of the parties thereto. The particular property involved in this appeal is .81 of an acre of land in the Town of Piedmont, Greenville County. *Page 471 
The case was tried by Honorable M.L. Bonham, Circuit Judge (who has since been elected a member of this Court), without a jury. The facts and issues involved are fully stated in the decree issued by his Honor, Judge Bonham, and for the reasons stated therein it is the judgment of this Court that the judgment of the lower Court be, and is hereby, affirmed.
Note. Let the decree of the Circuit Judge be reported.
MR. JUSTICE STABLER and MR. ACTING ASSOCIATE JUSTICE COSGROVE concur.
MR. JUSTICE COTHRAN concurs in part and dissents in part.
MR. CHIEF JUSTICE BLEASE disqualified.
                    ON PETITION FOR REHEARING